Title: To James Madison from James Taylor, 28 April 1807
From: Taylor, James
To: Madison, James



Sir
Ocracoke April 28th. 1807

It gives me pleasure to inform you, that your wine and nutts cast away on this coast in the Brig Jacob: Easton Master, are now shipped on board the Schooner Crispin Harremberg Master, and are consigned to the Collector of Baltimore.  As the nutts appeared by the Packages, containing them, to have received some damage, I appointed two Merchants to appraise them, so that the duties should be ascertained.  Their determination was, that no duties were payable on them.  This arose as well from the circumstance I have related, as from their having seen, other articles of the same kind of this Cargo: My utmost vigilance would not have been able to have kept the Wine and the nutts from Pillage had they been once opened, so that the Packages are now shipped in the same state they were imported, and the duties calculated on the wine, Conformably with your invoice; and the Tariff
A Bill of the incidental expences is enclosed, and I truly wish, the articles may get safe to you.  With the greatest esteem, and the most Perfect Respect, I have the Honor to be, Sir Yr. most Ob Servt.

James Taylor

